UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROGER D. PUCKETT,                     
               Plaintiff-Appellant,
                 v.
                                                No. 02-1252
JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,
               Defendant-Appellee.
                                      
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
              Pamela Meade Sargent, Magistrate Judge.
                          (CA-01-93-1)

                      Argued: January 24, 2003

                      Decided: March 11, 2003

     Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Deborah Kay Garton, HENSLEY, MUTH, GARTON &
HAYES, Bluefield, West Virginia, for Appellant. Robert W. Kosman,
Assistant Regional Counsel, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for
Appellee. ON BRIEF: Frank V. Smith, III, Acting Regional Chief
Counsel, Patricia M. Smith, Deputy Chief Counsel, Office of the Gen-
eral Counsel, SOCIAL SECURITY ADMINISTRATION, Philadel-
2                        PUCKETT v. BARNHART
phia, Pennsylvania; John L. Brownlee, United States Attorney, Sara
B. Winn, Assistant United States Attorney, UNITED STATES
ATTORNEY’S OFFICE, Roanoke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Claimant was denied disability insurance benefits and supplemen-
tal security income by a final judgment of the Commissioner of Social
Security. He contends on appeal that the findings of the Administra-
tive Law Judge were not supported by substantial evidence. We con-
clude that the ALJ’s findings were supported by substantial evidence,
and accordingly affirm.

                                   I.

   On July 28, 1997, claimant was admitted to Bluefield Regional
Medical Center, complaining of left facial weakness and numbness of
the left arm and leg. He was diagnosed with a stroke, and underwent
surgery on September 4, 1997. By October 28, 1997, his neurosur-
geon proclaimed that he had made an "excellent recovery" from his
stroke. From this date until December of 1997, there was no evidence
that claimant suffered from any disabling conditions.

   On December 10, 1997, Dr. Curl diagnosed claimant with a right
shoulder rotator cuff tear and left shoulder rotator cuff tendinitis, and
performed surgery on the shoulders in February and April of 1998.
On June of 1998, Dr. Curl could find no neurovascular deficits, and
claimant reported discomfort only on "extremes of motion." On his
follow-up on October 12, 1998, claimant reported that left shoulder
range of motion was "significantly improved." There was some ten-
                        PUCKETT v. BARNHART                          3
derness over the left posterior rotator cuff and range of motion was
slightly restricted. There were no sensory or neurovascular deficits.

  Claimant saw Dr. Troost for neurological evaluation on May 13,
1998 and related pain between the shoulder blades and right buttock
pain with radiation to the right leg. On June 15, 1998, Dr. Troost
opined that claimant was unable to work due to severe osteoarthritis
and nerve compression in the neck and back. However, an EMG on
June 30, 1998 was termed an "essentially normal study" with no clear
evidence of a C5 or C6 radiculopathy in either arm.

   Claimant saw multiple other doctors in the relevant time period, all
of whom reported that claimant had some reduced range of motion in
his back and shoulders with persistent pain, but recommended gener-
ally only physical therapy and analgesic medication for treatment. For
instance, claimant reported to Dr. Alsebai on December 2, 1998, that
his discomfort was related to morning stiffness and generally lasted
no more than two hours. As another example, on June 11, 1999, Dr.
Chand noted that claimant’s range of motion of his shoulders was "al-
most normal," and claimant denied significant pain. Dr. Chand also
noted that the MRI did not show "any major problems other than the
degenerative joint disease," and recommended only physical therapy
and analgesic medication.

   Dr. Wile, testifying at the hearing held by the ALJ, concluded after
evaluating the medical evidence that claimant had arthritis of the cer-
vical/lumbar spine and a history of bilateral rotator cuff repair, and
opined that claimant is unable to frequently lift more than 10 pounds
(with occasional lifting of up to 20 pounds) or use the head or neck
for "extreme movements." Dr. Wile stated that claimant had limited
ability to stoop, bend, lift, or use his arms for overhead reaching.

   Mr. Muskera diagnosed claimant with a chronic major depressive
disorder of at least moderate severity and opined that claimant had a
limited capacity to make the occupational, performance, and personal-
social adjustments necessary to maintain gainful employment. But,
Dr. Friedman, upon examining the evidence, testified that claimant
had an adjustment disorder with mixed anxiety and depressed mood.
He criticized Mr. Muskera’s diagnosis, and opined that claimant
could perform "routine, repetitive tasks in an environment with no
4                         PUCKETT v. BARNHART
more than normal stress and not calling for much interaction with co-
workers or the public."

   Claimant applied for benefits on March 27, 1998, and an adminis-
trative hearing was held in front of an ALJ. Based on the facts
recounted above, the ALJ concluded that claimant possessed the
residual functional capacity1 to perform routine, repetitive light work,
that did not require stooping, bending, or extreme movements of the
head or neck, that involved only limited overhead reaching/lifting,
that could be performed independently, and that did not involve expo-
sure to more than normal level of stress. After hearing from a voca-
tional expert who listed numerous jobs satisfying the above
requirements, the ALJ found that claimant was not "disabled" as
defined in the Social Security Act2 at any time through the date of his
decision.

   Claimant pursued a civil action in district court, seeking judicial
review of the denial of benefits. The magistrate judge affirmed the
denial of benefits, and claimant now appeals to this court.

                                    II.

   A reviewing court is limited to determining whether the Commis-
sioner’s final decision is supported by substantial evidence and
whether the correct law was applied. 42 U.S.C. §§ 405(g), 1383(c)(3);
Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). Substantial
evidence is "evidence which a reasoning mind would accept as suffi-
cient to support a particular conclusion. It consists of more than a
mere scintilla of evidence but may be somewhat less than a prepon-
derance." Hays, 907 F.2d at 1456, quoting Laws v. Celebrezze, 368
F.2d 640, 642 (4th Cir. 1966).
    1
     "Residual functional capacity" is defined as that which an individual
is still able to do despite the limitations caused by his impairments. 20
C.F.R. §§ 404.1545(a), 416.945(a) (2001).
   2
     The relevant definition of "disability" is the "inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of
not less than 12 months." 42 U.S.C. § 423(d)(1)(A).
                          PUCKETT v. BARNHART                            5
   As apparent from the aforementioned facts, the ALJ’s findings are
clearly supported by substantial evidence.3 Accordingly, we affirm the
district court’s grant of summary judgment for the Commissioner.

                             CONCLUSION

   For the reasons stated herein, the judgment of the district court is
affirmed.

                                                             AFFIRMED
  3
   Claimant’s argument that he is entitled to a closed period of disability
running from July 1997 to July 1998 is also meritless. The ALJ found
that at no time was claimant "disabled" under the Social Security Act,
and that finding is supported by the fact that no evidence of disability
was presented for the time period of October 28, 1997 (when claimant’s
neurosurgeon concluded that claimant had recovered from his stroke)
until December 1997 (the earliest month in which he allegedly became
disabled due to his rotator cuff tear, as determined by one of claimant’s
physicians).